          Case 2:20-cv-05096-PBT Document 7 Filed 02/23/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


TRUSTEES OF THE UNIVERSITY OF
PENNSYLVANIA

                          Plaintiff,                 CIVIL ACTION

                         vs.                         No. 2:20-cv-05096-PBT

 CREDFORCE AMERICA, INC.

                           Defendant.


                   PLAINTIFF’S MOTION FOR DEFAULT JUDGMENT

       Plaintiff, Trustees of the University of Pennsylvania, by its agent the Aresty Institute of

Executive Education of the Wharton School (“Plaintiff” or “Wharton”), hereby files this Motion

for Default Judgment against defendant CredForce America, Inc. (“CredForce” or “Defendant”)

pursuant to Federal Rule of Civil Procedure 55(b). For the reasons set forth in the attached

Memorandum of Law and Declaration, Wharton respectfully requests that the Court entered a

default judgment in Wharton’s favor and against Defendant $1,210,493.45 currently due and

enter a permanent injunction precluding Defendant from using any of Plaintiff’s intellectual

property on its website or advertising as set forth in the proposed order.

                                                      Respectfully submitted,

                                                      SIRLIN LESSER & BENSON, P.C.

                                                       /s/ Patrick J. Troy
                                                      Patrick J. Troy (PA Id. 89890)
                                                      123 South Broad Street, Suite 2100
Dated: February 23, 2021                              Philadelphia, PA 19109
                                                      Attorneys for Plaintiff




                                                 1
